Exhibit 99(1) News Release HESS CORPORATION Investor Contact:Jay Wilson (212) 536-8940 Media Contact: Jon Pepper (212) 536-8550 HESS REPORTS ESTIMATED RESULTS FOR THE THIRD QUARTER OF 2011 Third Quarter Highlights: ● Net income was $298 million, compared with $1,154 million in the third quarter of 2010 ● Net income excluding items affecting comparability between periods was $379 million, compared with $429 million in the third quarter of 2010 ● Net cash provided by operating activities was $1,022 million, down from $1,246 million in the third quarter of 2010 ● Oil and gas production was 344,000 barrels of oil equivalentper day, compared with 413,000 in the third quarter of 2010 ● Capital and exploratory expenditures were $2,550 million, including $902 million for acquisitions, up from $1,567 million in the third quarter of 2010 NEW YORK, October 26, 2011 Hess Corporation (NYSE: HES) reported net income of $298million for the third quarter of 2011 compared with $1,154million for the third quarter of 2010.The after-tax income (loss) by major operating activity was as follows: Three Months Ended Nine Months Ended September 30, (unaudited) September 30, (unaudited) (In millions, except per share amounts) Exploration and Production $ Marketing and Refining ) ) ) 30 Corporate ) Interest expense ) Net income attributable to Hess Corporation $ Net income per share (diluted) $ Weighted average number of shares (diluted) Note: See the following page for a table of items affecting the comparability of earnings between periods. 1 Exploration and Production earnings were $422million in the third quarter of 2011 compared with $1,277million in the third quarter of 2010.The Corporation’s average worldwide crude oil selling price, including the effect of hedging, was $85.81per barrel, up from $64.81per barrel in the third quarter of 2010. The average worldwide natural gas selling price of $5.74 per Mcf in the third quarter of 2011 was comparable with the selling price for the same quarter a year ago.Third quarter oil and gas production was 344,000barrels of oil equivalent per day, down from 413,000barrels of oil equivalent per day in the third quarter a year ago, due to production interruptions in Libya and at the Valhall and Llano fields, the sale of certain natural gas assets in the United Kingdom North Sea in February and natural field declines, partially offset by higher production from the Bakken oil shale play in North Dakota. Marketing and Refining generated a loss of $23million in the third quarter of 2011 compared with a loss of $38million in the same period in 2010.Refining operations incurred a loss of $38 million in the third quarter of 2011 compared with a loss of $50million in the year ago quarter.Marketing earnings of $41 million were comparable to the earnings for the third quarter of 2010.Trading activities generated a loss of $26million in the third quarter of 2011 and a loss of $28million in the third quarter of last year. The following table reflects the total after-tax income (expense) of items affecting the comparability of earnings between periods: Three Months Ended Nine Months Ended September 30, (unaudited) September 30, (unaudited) (Millions of dollars) Exploration and Production $ ) $ $ $ Corporate - - - (7
